--------------------------------------------------------------------------------

Exhibit 10.2


 
CAPSTEAD MORTGAGE CORPORATION


RESTRICTED STOCK AGREEMENT
FOR EXECUTIVE EMPLOYEES


THIS RESTRICTED STOCK AGREEMENT made and entered into as of the [___] day of
[____], 20[__] (hereinafter called the “Award Date”), by and between Capstead
Mortgage Corporation, a Maryland corporation (the “Company”), and
[______________] (the “Grantee”).


WHEREAS, the Company, having determined that its interests will be advanced by
providing an incentive to the Grantee to increase the performance of the Company
and its Affiliates, has awarded to the grantee a restricted stock award
conditioned upon the execution by the Company and the Grantee of a Restricted
Stock Agreement.


THEREFORE, in consideration of the mutual promise(s) and covenant(s) contained
herein, the parties hereby agree as follows:


SECTION 1.       GRANT.


1.1          Grant and Acceptance.  Pursuant to the [_____], 20[__]
authorization to grant shares of restricted stock to the current employees, the
Company does hereby grant and transfer to the Grantee, for no cash consideration
from the Grantee, and the Grantee does hereby accept from the Company, an
aggregate of [_______] shares (the “Award Shares”) of the Common Stock, $0.01
par value per share, of the Company (the “Common Stock”) according to the terms
and conditions and subject to the restrictions hereinafter set forth.


1.2          Effect of Plan.  The Award Shares shall constitute Restricted Stock
and this grant shall constitute an Award, each as defined in the Company’s
Amended and Restated 2014 Flexible Incentive Plan (the “Plan”).  This Agreement
is expressly subject to the terms and provisions of the Plan and in the event
there is a conflict between the terms of the Plan and this Agreement, the terms
of the Plan shall control.  All undefined capitalized terms used herein shall
have the meanings assigned in the Plan.  The Award is subject to all laws,
approvals, requirements and regulations of any governmental authority which may
be applicable thereto.


SECTION 2.          RIGHTS IN SHARES; DIVIDENDS.  The Grantee, for the duration
of this Agreement, shall be the record owner of, and shall be entitled to vote,
the Award Shares but shall not be entitled to receive dividends or any other
distributions declared on the Award Shares until such time as the Award Shares
have vested pursuant to the provisions of Section 3.1, 3.2, 3.3 or 3.4 as
applicable.  From the date of this Agreement until the applicable vesting date
of the Award Shares, the Company shall accrue dividends and any other
distributions declared with respect to its common stock as if each Award Share
were entitled to the same dividend as a share of Company common stock.  To the
extent Award Shares vest pursuant to the provisions of Section 3, all such
amounts representing accrued dividends and distributions shall be payable to
Grantee on the Applicable Vesting Date (as defined below).  If Award Shares are
forfeited pursuant to Section 3.1, Grantee is not entitled to receive any such
amounts representing accrued dividends or distributions.  Subsequent to vesting,
the Award Shares will be entitled to receive dividends or any other
distributions declared with respect to the Company’s common stock.
 
1

--------------------------------------------------------------------------------

SECTION 3.       VESTING.


3.1          Vesting.  The Award Shares shall vest (become nonforfeitable) on
______ __, 20[__] (the “Vesting Date”); provided, however, that notwithstanding
the foregoing, and except as otherwise provided in Sections 3.2, 3.3 and 3.4
below, the Award Shares shall not vest after:


(i)           termination of Grantee’s employment with the Company or any
Affiliate for any reason (including termination by reason of voluntary or
involuntary discharge, Disability or Retirement) in which case the Grantee
shall, at the time of termination, forfeit all right, title and interest in and
to the Award Shares not then vested, or


(ii)          a Grantee working full-time at the Award Date reduces his/her
scheduled hours worked per week below a standard 40-hour work week, in which
case the Grantee shall, at the time of such reduction and subject to the
Committee’s discretion, forfeit all right, title and interest in and to the
Award Shares not then vested; or


(iii)          a Grantee working part-time at the Award Date reduces his/her
scheduled hours worked per week below a standard 20-hour work week, in which
case the Grantee shall, at the time of such reduction and subject to the
Committee’s discretion, forfeit all right, title and interest in and to the
Award Shares not then vested.


3.2          Effect of Grantee’s Death.  If the Grantee ceases to be an employee
of the Company or any Affiliate by reason of death, any and all outstanding
Award Shares not fully vested shall automatically vest in full and the personal
representatives heirs, legatees or distributees of the Grantee, as appropriate,
shall become fully vested in the Award Shares effective on the date of the
Grantee’s death.


3.3          Effect of Dissolution or Liquidation.  In the event of the
dissolution or liquidation of the Company, any and all outstanding Award Shares
not fully vested shall automatically vest in full immediately prior to such
dissolution or liquidation.


3.4          Effect of Change of Control.  If there is a Change in Control (as
defined in the Plan) prior to the Vesting Date, the Grantee’s employment is
terminated at any time within 24 months of the Change of Control (but before the
Vesting Date) and such termination is by the Company without Cause or by the
Grantee with Good Reason, any and all outstanding Award Shares not fully vested
shall automatically vest in full. For purposes of this Agreement, “Good Reason”
shall include (i) a reduction in Grantee’s base salary; (ii) a material
diminution in Grantee’s duties and job responsibilities; or (iii) a relocation
of Grantee’s primary place of work as of the date of this Agreement to a
location that requires Grantee to travel from his or her primary residence to
such new location an additional 50 or more miles each way.


For purposes of this Agreement, “Cause” means:


(i)           gross negligence in the performance of Grantee’s duties and
responsibilities, which negligence results in material harm to the business,
interests or reputation of the Company;
 
2

--------------------------------------------------------------------------------

(ii)          a violation of any material Company policy, including, without
limitation, the theft, embezzlement or misappropriation or material misuse of
any Company funds or property;


(iii)         any criminal or civil conviction for a crime involving moral
turpitude;


(iv)         willful and continued failure by Grantee to perform his or her
duties and responsibilities; or


(v)          any misconduct that, in the Company’s good faith determination, is
materially harmful to the business, interests or reputation of the Company.


3.5          Effect of Forfeiture.  Any Award Shares forfeited pursuant to
Section 3.1 shall revert to the Company.


SECTION 4.      STOCK CERTIFICATES.  Upon grant of the Award Shares, the Company
shall cause its Transfer Agent to record Grantee’s ownership of such Award
Shares in book entry form.  As Award Shares vest hereunder, such Award Shares
shall be transferred into an unrestricted account in the name of the Grantee or,
at the request of the Grantee, issued in stock certificate form.  Any such
certificates shall be unencumbered by any of the restrictions enumerated herein
other than such restrictions as may be imposed by applicable federal or state
securities laws and regulations.


SECTION 5.       TRANSFER OF AWARD SHARES.
 
5.1          Except as otherwise provided in the Plan, the unvested Award Shares
shall not be offered, sold, transferred, assigned, exchanged, pledged,
encumbered or otherwise disposed of (each, a “Transfer”) for any purpose
whatsoever, other than to the Company, and shall not be subject, in whole or in
part, to execution, attachment, or similar process in all such cases until the
date of vesting.  Any attempted Transfer of the unvested Award Shares, other
than in accordance with the terms set forth herein, shall be void and of no
effect.


5.2          Grantee acknowledges that any sale, assignment, transfer or other
disposition of vested Award Shares may be subject to restrictions contained in
applicable federal or state securities laws and regulations and that any such
sale, assignment, transfer or other disposition of Award Shares by him or her
will be in compliance with such laws and regulations.


SECTION 6.       WITHHOLDINGS.  The Company and each Affiliate shall have the
right to retain and withhold from any payment (including the vesting) of Award
Shares (and any dividends on Award Shares) any amounts required to be withheld
or otherwise deducted and paid with respect to such payment (including the
vesting thereof).  At its discretion, the Company and each Affiliate may require
the Grantee receiving Award Shares to reimburse the Company or any Affiliate for
any such taxes required to be withheld by the Company or the Affiliate and
withhold any distribution in whole or in part until the Company and each
Affiliate is so reimbursed.  In lieu thereof, the Company and each Affiliate
shall have the right to withhold from any other cash amounts due or to become
due from the Company or the Affiliate to the Grantee an amount equal to such
taxes required to be withheld by the Company or the Affiliate as reimbursement
for any such taxes or retain and withhold a number of shares having a market
value not less than the amount of such taxes in order to reimburse the Company
or the Affiliate for any such taxes.
 
3

--------------------------------------------------------------------------------

SECTION 7.       ADJUSTMENTS TO AWARD SHARES.


7.1          Stock Dividends and Splits and Similar Transactions.  Subject to
any required action by the Company’s Board of Directors and stockholders, the
number of Award Shares shall be proportionately adjusted for any increase or
decrease in the number of issued Shares of the Company resulting from the
payment of a Share dividend, a Share split, a Share reverse-split or any similar
transaction.


7.2          Change in Par Value.  In the event of a change in the Company’s
Shares which is limited to a change of all of its authorized shares with par
value into the same number of shares with a different par value or without par
value, the shares resulting from any such change shall be deemed to be shares
within the meaning of the Plan.


7.3          Other Capital Adjustments.  Except as hereinbefore expressly
provided in Section 7.1 and except for rights that all holders of Common Stock
shall have, Grantee shall have no rights by reason of any subdivision or
consolidation of Shares of any class or payment of any share dividend or any
other increase or decrease in the number of shares of any class or by reason of
any dissolution, liquidation, merger or consolidation or spin-off of assets or
stock of another corporation; any issuance by the Company of Shares of any
class, or securities convertible into Shares of any class, shall not affect the
Award, and no adjustment by reason thereof shall be made with respect to the
number or price of the Company’s Shares subject to the Award.  An Award of
Restricted Stock shall not affect in any way the right or power of the Company
to make adjustments, reclassifications, reorganizations or changes of its
capital or business structure or to merge or to consolidate or to dissolve,
liquidate or sell or transfer all or any part of its business or assets.


SECTION 8.       GRANTEE’S REPRESENTATIONS AND WARRANTIES.  Grantee represents
and warrants that:


(a)          such Grantee has not and will not, directly or indirectly, Transfer
any Award Shares except in accordance with the terms of this Agreement;


(b)          such Grantee has, or such Grantee together with such Grantee’s
advisors, if any, have such knowledge and experience in financial, business and
tax matters that such Grantee is, or such Grantee together with such Grantee’s
advisors, if any, are capable of evaluating the merits and risks relating to
such Grantee’s investment in the Award Shares and making an investment decision
with respect to the Company;


(c)          such Grantee has been given the opportunity to obtain information
and documents relating to the Company and to ask questions of and receive
answers from representatives of the Company concerning the Company and such
Grantee’s investment in the Award Shares; and


(d)          such Grantee realizes that there are substantial risks incident to
an investment in the Award Shares.
 
4

--------------------------------------------------------------------------------

SECTION 9.       IMPACT ON OTHER BENEFITS.  The value of the Award Shares
(either on the Award Date or at the time the shares are vested) shall not be
includable as compensation or earnings for purposes of any other benefit plan
offered by the Company.


SECTION 10.     ADMINISTRATION.  The Committee shall have full authority and
discretion (subject only to the express provisions of the Plan) to decide all
matters relating to the administration and interpretation of the Plan and this
Agreement.  All such Committee determinations shall be final, conclusive, and
binding upon the Company, the Grantee, and any and all interested parties.


SECTION 11.      NO AGREEMENT TO CONTINUE IN EMPLOYMENT.  Nothing in the Plan or
this Agreement shall confer on the Grantee any right to continue in the employ
of the Company or any Affiliate or interfere in any way with the right of the
Company and any Affiliate to terminate the Grantee’s employment at any time.


SECTION 12.      AMENDMENT(S).  This Agreement shall be subject to the terms of
the Plan, as amended from time to time, except that the Award that is the
subject of this Agreement may not in any way be restricted or limited by any
amendment or termination approved after the Award Date without the Grantee’s
written consent.


SECTION 13.     FORCE AND EFFECT.  The various provisions of this Agreement are
severable in their entirety.  Any determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.


SECTION 14.     GOVERNING LAWS.  This Agreement shall be construed and enforced
in accordance with and governed by the laws of the State of Maryland.


SECTION 15.      MISCELLANEOUS.


15.1  Any notice necessary under this Agreement shall be in writing, signed by
the party giving or making the same, and addressed (a) to the Company in the
care of its President or Secretary at the principal executive office of the
Company in Dallas, Texas, (b) to the Grantee at the address appearing in the
personnel records of the Company for such Grantee or (c) to either party at such
other address as either party hereto may hereafter designate in writing to the
other.  Except as otherwise provided herein, any such notice shall be deemed
effective upon receipt thereof by the addressee.


15.2  This Agreement may be executed in counterparts, each of which shall be
deemed an original for all purposes and both of which taken together shall
constitute but one and the same instrument.


[Signature Page Follows]
 
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.  By execution of this Agreement, the Grantee acknowledges receipt
of a copy of the Plan, the Company’s Annual Report on Form 10-K for the year
ended December 31, 20[__] and the informational supplement required by Rule
428(b)(1) under the Securities Act of 1933.


CAPSTEAD MORTGAGE CORPORATION
           
By:
       
Phillip A. Reinsch
     
President and Chief Executive Officer
             
[GRANTEE]
                     
[________________]
 

 
 
6

--------------------------------------------------------------------------------